ACCEPTED
                                                                                        03-12-00415-CV
                                                                                                5845424
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   6/26/2015 3:04:06 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK

                            Case No. 03-12-00415-CV
                                                                      FILED IN
                     BRYAN BERGER and LORI BERGER              3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                    Appellants                 6/26/2015 3:04:06 PM
                                                                 JEFFREY D. KYLE
                                                                       Clerk
                                       VS.

                                TONY FLORES, JR.
                                    Appellee


                 Appellants' Motion to Extend Time for Filing

                Motion for Rehearing/En Banc Reconsideration

      Appellants, Bryan Berger and Lori Berger, request that the date for filing

Appellants' motion for rehearing/en banc consideration be extended.

1.    This motion is filed within the 15-day period to file a mot to extend the time

to file a motion for rehearing/en banc reconsideration as required by the Texas

Rules of Appellate Procedure.

2.    Appellants' motion for rehearing/en banc reconsideration is due on June 27,

2015. Appellants request and additional thirty-five (35) days to file their motion

for rehearing/en banc reconsideration, extending the time until August 1, 2015.

3.    The parties have agreed to this motion.

4.    Appellants have not previously asked for an extension of time to file this

their motion for rehearing/en banc reconsideration.
5.    Appellants need the additional time for filing their motion for rehearing/en

banc reconsideration because Appellants' attorney, Jerry R. Tucker, Sr., is currently

in therapy and under the care of a physician after surgery for staph infection and a

full hip replacement. It is anticipated that Appellants' attorney will be allowed to

return to normal activities around July 15, 2015.

6.    For these reasons, Appellants request that the Court extend the time for

Appellants' motion for rehearing/en banc reconsideration to be filed in Case No.

03-12-00415-CV, and designate August 1, 2015 as the due date for Appellants'

motion to be filed.
                                  Verification

STATE OF TEXAS
COUNTY OF COMAL

       BEFORE ME, the undersigned Notary Public, appeared Jerry R. Tucker, Sr.
known by me to be the person whose signature appears below, and upon his oath
stated:

       My name is Jerry R. Tucker, Sr. I am the attorney of record for the
Appellants in Case No. 03-12-00415 CV. I know of my own personal knowledge
that the statements concerning my health and medical problems contained in the
above motion for rehearing/en banc reconsideration are true and correct.

                                           S/ Jerry R. Tucker, Sr.___________

      Subscribed and sworn to before me by Jerry R. Tucker, Sr. this 25th day of
June, 2015.

                                           S/ Annette Broussard_____________
                                           Annette R. Broussard
                                           Notary Public, State of Texas
                                           Commission Expires August 24, 2017



                                                 Respectfully submitted:


                                                 S/ Jerry R. Tucker, Sr._______
                                                 Jerry R. Tucker, Sr.
                                                 Attorney for Appellants
                                                 State Bar No. 20273000
                                                 P. O. Box `1507
                                                 Blanco, Texas 78606
                                                 (830) 237-6590
                                                 email: jrtuckersr@hotmail.com
                             Certificate of Service

       I certify that a true and correct copy of the above motion for extension of
time has been served on Appellee's attorney of record by email, on June 26, 2015
as follows:

Evelyn Martinez Huron
Attorney
4100 N
NW Loop 410, Ste. 105
San Antonio, Texas 78229
email: emhuronlaw@yahoo.com

                                     S/ Jerry R. Tucker, Sr________________
                                        Jerry R. Tucker, Sr.


                           Certificate of Conference

     I certify that I have conferred with Evelyn Martinez Hurn, attorney for
Appellee, and she has agreed to the above motion to extend time for filing the
motion for rehearing/en banc consideration.

                                     S/ Jerry R. Tucker, Sr.________________
                                        Jerry R. Tucker, Sr.